[Cite as Disciplinary Counsel v. Stokes, ___ Ohio St.3d ___, 2014-Ohio-5536.]




                         DISCIPLINARY COUNSEL v. STOKES.
[Cite as Disciplinary Counsel v. Stokes, ___ Ohio St.3d ___, 2014-Ohio-5536.]
 (No. 2014-1905—Submitted December 9, 2014—Decided December 18, 2014.)
           ON MOTION FOR IMMEDIATE INTERIM REMEDIAL SUSPENSION.
                                ____________________
        {¶ 1} On November 4, 2014, and pursuant to Gov.Bar R. V(5a)(A)(1)(b),
relator, disciplinary counsel, filed with this court a motion for immediate interim
remedial suspension pursuant to Gov.Bar R. V(5a), alleging that respondent,
Angela Rochelle Stokes, has engaged in conduct that violates the Ohio Rules of
Professional Conduct, the Ohio Code of Professional Responsibility, and the Ohio
Code of Judicial Conduct and poses a substantial threat of serious harm to the
public and the administration of justice. Respondent filed a response, and this
matter was considered by the court.
        {¶ 2} Upon consideration thereof and pursuant to Gov.Bar R. V(5a)(B),
it is ordered and decreed that an interim remedial suspension is immediately
entered against Angela Rochelle Stokes, Attorney Registration No. 0025650, last
known business address in Cleveland, Ohio, and that the suspension be effective
as of the date of this entry, pending final disposition of disciplinary proceedings
predicated on the conduct threatening the serious harm. It is further ordered that
the underlying disciplinary case in this matter is to proceed expeditiously.
        {¶ 3} It is further ordered that respondent immediately cease and desist
from the practice of law in any form and that respondent is hereby forbidden to
appear on behalf of another before any court, judge, commission, board,
administrative agency, or other public authority.
                              SUPREME COURT OF OHIO




       {¶ 4} It is further ordered that effective immediately, respondent is
forbidden to counsel, advise, or prepare legal instruments for others or in any
manner perform legal services for others.
       {¶ 5} It is further ordered that respondent is hereby divested of each,
any, and all of the rights, privileges, and prerogatives customarily accorded to a
member in good standing of the legal profession of Ohio.
       {¶ 6} It is further ordered that pursuant to Gov.Jud.R. III(7)(A),
respondent is immediately suspended from judicial office without pay for the term
of the suspension, pending further proceedings pursuant to law.
       {¶ 7} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any
client trust funds or property.
       {¶ 8} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of
continuing legal education required by Gov.Bar R. X(13), respondent shall
complete one credit hour of instruction related to professional conduct required by
Gov.Bar R. X(3)(B) for each six months, or portion of six months, of the
suspension.
       {¶ 9} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with this and all other orders issued by this




                                        2
                                January Term, 2014




court, (3) respondent complies with the Supreme Court Rules for the Government
of the Bar of Ohio, and (4) this court orders respondent reinstated.
       {¶ 10} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded by the
Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered by
the court that if after the date of this order the Clients’ Security Fund awards any
amount against respondent pursuant to Gov.Bar R. VIII(7)(F), respondent shall
reimburse that amount to the Clients’ Security Fund within 90 days of the notice
of that award.
       {¶ 11} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
       {¶ 12} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as
an attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent’s place;
       {¶ 13} 2. Regardless of any fees or expenses due, deliver to all clients
being represented in pending matters any papers or other property pertaining to
the client or notify the clients or co-counsel, if any, of a suitable time and place
where the papers or other property may be obtained, calling attention to any
urgency for obtaining such papers or other property;
       {¶ 14} 3. Refund any part of any fees or expenses paid in advance that
are unearned or not paid and account for any trust money or property in his
possession or control;
       {¶ 15} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of his disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of




                                            3
                              SUPREME COURT OF OHIO




respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 16} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 17} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where
respondent may receive communications; and
        {¶ 18} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 19} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.
        {¶ 20} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings. All case documents are subject to Sup.R. 44 through 47,
which govern access to court records.
        {¶ 21} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
        {¶ 22} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.




                                             4
   January Term, 2014




________________________




           5